Case 19-80064-TLS           Doc 1656       Filed 07/03/19 Entered 07/03/19 08:31:18                        Desc Main
                                          Document     Page 1 of 9


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF NEBRASKA

                                                                          )
 In re:                                                                   ) Chapter 11
                                                                          )
 SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1                           ) Case No. 19-80064-TLS
                                                                          )
                           Debtors.                                       ) (Jointly Administered)
                                                                          )

                       ORDER ON DEBTORS’ MOTION
        FOR ENTRY OF A SCHEDULING ORDER SETTING THE PROCEDURE
     TO HEAR AND DETERMINE THE VALIDITY OF ADMINISTRATIVE CLAIMS

          Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

 (collectively, the “Debtors”) for entry of an order (this “Order”): (a) setting a schedule to hear and

 determine the validity of certain asserted administrative claims (the “Administrative Claims’, and

 the holders thereof, the “Administrative Claimants”) and (b) granting related relief, all as more

 fully set forth in the Motion; and this Court having jurisdiction over this matter pursuant to 28

 U.S.C. §§ 157 and 1334; and this Court having found that this is a core proceeding pursuant to

 28 U.S.C. § 157(b)(2); and that this Court may enter a final order consistent with Article III of the

 United States Constitution; and this Court having found that venue of this proceeding and the

 Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having

 found that the relief requested in the Motion is in the best interests of the Debtors’ estates, their

 creditors, and other parties in interest; and this Court having reviewed the Motion; and this Court


 1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
     Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
     R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
     Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
     LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
     (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.

 2
     Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.

                                                          1
Case 19-80064-TLS             Doc 1656        Filed 07/03/19 Entered 07/03/19 08:31:18                           Desc Main
                                             Document     Page 2 of 9


 having determined that the legal and factual bases set forth in the Motion establish just cause for

 the relief granted herein; and upon all of the proceedings had before this Court; and after due

 deliberation           and          sufficient          cause           appearing            therefor,          it        is

 HEREBY ORDERED THAT:

         1.        To the extent specified, the Administrative Claims set forth in Exhibit A attached

 hereto are no longer subject to dispute and have either been satisfied, or will be satisfied pursuant

 to the agreement between the parties, the Third Amended Joint Chapter 11 Plan of Specialty Retail

 Shops Holding Corp. and Its Debtor Affiliates [Docket No. 1495] (the “Plan”), or the order

 confirming the Plan [Docket No. 1557], as applicable.

         2.        The schedule set forth in the Stipulation Between the Debtors and McKesson

 Corporation for an Agreed Schedule Regarding McKesson Corporation’s Asserted Administrative

 Claims [Docket No. 1623] is approved and adopted herein.

         3.        The Administrative Claims set forth in Exhibit B shall be subject to the following

 schedule.

                   a.         July 1, 2019: the deadline for creditors to meet, confer and agree on terms

 of unified reply/replies to Debtors’ objection to the Initial Legal Issues3 (individual creditors may

 opt out of unified reply).

                   b.         July 15, 2019: the deadline for creditors to file unified reply/replies to the

 Initial Legal Issues (and any individual reply).



 3
     The Initial Legal Issues are: (a) whether parties are entitled to immediate payment of allowed administrative-
     expense claims other than as set forth in the Confirmation Order; (b) whether landlords are entitled to
     administrative-expense claim for stub rent; (c) whether landlords are entitled to administrative-expense claim for
     the prorated portion of base rent or additional rent items (e.g. taxes, utilities, etc.) billed or payable post rejection
     but attributable to the post-petition/pre-rejection period; and (d) whether landlords are entitled to administrative-
     expense claims for additional rent items attributable to the prepetition period that become due or payable post
     rejection.

                                                              2
Case 19-80064-TLS           Doc 1656        Filed 07/03/19 Entered 07/03/19 08:31:18                       Desc Main
                                           Document     Page 3 of 9


                  c.       July 20, 2019: the deadline by which all parties must submit affidavit

 evidence related to the Initial Legal Issues (if any).

                  d.       August 6, 2019 at 9:00 a.m. prevailing Central Time: hearing/trial on

 Initial Legal Issues (the “Initial Hearing”).

                  e.       Fourteen days4 after this Court makes a ruling on the Initial Legal Issues

 (“Initial Decision”):5 deadline all parties to submit supplemental briefing (if any) for factual

 disputes to the extent not mooted by and related to the hearing on the Initial Legal Issues and the

 Debtors and applicable parties are unable to reconcile amounts.

                  f.       Nineteen days following the Initial Decision: deadline for all parties to

 submit affidavit evidence (if any) for factual disputes to the extent not mooted by and related to

 the hearing on the Initial Legal Issues and the Debtors and applicable parties are unable to

 reconcile amounts.

                  g.       On or around twenty-one days following the Initial Decision: hearing/trial

 on landlord factual disputes to the extent not mooted by the hearing on the Initial Legal Issues and

 applicable parties are unable to reconcile amounts.

                  h.       Twenty-seven days following the Initial Decision: deadline for creditors to

 file replies regarding the Remaining Legal Issues.6




 4
     If any date specified herein is not a business day, the date for performance shall be the next succeeding date that
     is a business day.

 5
     All of the dates and deadlines following the Initial Hearing are subject to adjustment in the discretion of this
     Court.
 6
     The Remaining Legal Issues include: (a) repair/maintenance obligations are not administrative; (b) goods not
     received are not administrative; (c) rejection damages are not administrative (cleanup costs, attorney fees, etc.);
     and (d) any other legal disputes other than those with McKesson Corporation.

                                                           3
Case 19-80064-TLS        Doc 1656     Filed 07/03/19 Entered 07/03/19 08:31:18              Desc Main
                                     Document     Page 4 of 9


                i.      Thirty-two days following the Initial Decision: deadline by which all

 parties must submit affidavit evidence (if any) regarding Remaining Legal Issues.

                j.      On or around thirty-five days following the Initial Decision: hearing/trial

 on the Remaining Legal Issues (the “Remaining Legal Issues Hearing”).

                k.      Fourteen days following the Remaining Legal Issues Hearing: deadline for

 all parties to submit supplemental briefing (if any) for factual disputes to the extent not mooted by

 and related to the hearing on the Remaining Legal Issues and the Debtors and applicable parties

 are unable to reconcile amounts.

                l.      Twenty-one days following the Remaining Legal Issues Hearing: deadline

 to meet and confer for the applicable parties. To the extent it is necessary to adjust scheduling, the

 parties shall file a supplemental schedule by this time.

                m.      Twenty-eight days following the Remaining Legal Issues Hearing:

 deadline to submit affidavit evidence (if any) for factual disputes to the extent not mooted by and

 related to the hearing on the Remaining Legal Issues and the Debtors and applicable parties are

 unable to reconcile amounts.

                n.      Thirty-five days following the Remaining Legal Issues Hearing:

 hearing/trial of factual disputes relating to the Remaining Legal Issues to the extent not mooted by

 and related to the hearing on the Remaining Legal Issues and the parties are unable to reconcile

 amounts.

        4.      This Order shall be binding on the Administrative Claimants, the Debtors, the

 Reorganized Debtors, the Plan Administrator, and each of their successors and assigns.

        5.      Notice of the Motion as provided therein shall be deemed good and sufficient notice

 of such Motion and the requirements of Bankruptcy Rule 6004(a) are satisfied by such notice.


                                                   4
Case 19-80064-TLS       Doc 1656     Filed 07/03/19 Entered 07/03/19 08:31:18             Desc Main
                                    Document     Page 5 of 9


        6.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

 are immediately effective and enforceable upon its entry.

        7.      The Debtors are authorized to take all actions necessary to effectuate the relief

 granted in this Order in accordance with the Motion.

        8.      This Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of this Order.

  Omaha, Nebraska
  Dated: July 3, 2019                          s/ Thomas L. Saladino
                                               THE HONORABLE THOMAS L. SALADINO
                                               UNITED STATES BANKRUPTCY JUDGE




                                                  5
Case 19-80064-TLS     Doc 1656    Filed 07/03/19 Entered 07/03/19 08:31:18      Desc Main
                                 Document     Page 6 of 9


                                        Exhibit A



         Claim No(s).                      Creditor               Satisfied as of 6/26

             888                    Payless Shoesource, Inc.              Yes

             762                   East E Street Realty, LLC              No

          789, 1200                    Dent Enterprises                   Yes

             790                        Danecraft, Inc.                   Yes

             877                 Jimco Lamp & Manufacturing               Yes

            1026                    Tall Tree Imports, LLC                Yes

            1183                  Comfort Systems UA/Accu-                Yes
                                         Temp, LLC

             837                      Royale Linens, Inc.                 Yes

             853                    Summit Northwest LLC                  Yes

             787                     Resolute Tissue, LLC                 Yes

             881                          TMI, LLC                        Yes

             872                    Fba International USA                 Yes

             775                    Ferrandino & Son, Inc.                Yes

           844, 851                 2105 Lazelle Street LLC       Satisfied only to the
                                                               extent specified in Docket
                                                                        No. 1598

          690, 1303                Verbatim Americas LLC                  Yes

             792                    Readerlink Distribution               Yes
                                        Services, LLC

             819                      CGP Orofino, LLC                    No

             818                     CGP Canadian, LTD                    No

             822                     CGP Seymour, LTD                     No

             823                      CGSK Tulia, LTD                     No
Case 19-80064-TLS   Doc 1656    Filed 07/03/19 Entered 07/03/19 08:31:18   Desc Main
                               Document     Page 7 of 9


            834                  Direct Link Sourcing, LLC          Yes

            781                   KRK Dubuque 847, Inc.             Yes

            814                 Aspirus Keweenaw Hospital           Yes

            882                  Upper Great Lakes Family           Yes
                                      Health Center

            826                      SobelWestex, Inc.               No

            798                 Watertown Shopping Center,          Yes
                                           Inc.

            863                    Cisco Systems Capital             No
                                        Corporation

            754                 Panacea Products Corporation         No

            785                 Li & Fung (Trading) Limited          No

            1105                     Xerox Corporation              Yes

            1148                    Dramm Corporation               Yes

            1166                       I.J.K. Limited               Yes

            1246                    iSTAR Jewelry, LLC              Yes

            1353                        Kforce, Inc.                 No

            836                Yusen Logistics (Americas) Inc.       No

            806                     ISACO International              No
Case 19-80064-TLS   Doc 1656    Filed 07/03/19 Entered 07/03/19 08:31:18          Desc Main
                               Document     Page 8 of 9


                                      Exhibit B

              Claim No(s).                                    Creditor

  718                                      2DF NO. 2, L.C. and Orbit 1, LLC
  749                                      LCN SKO Omaha (Multi) LLC
  763                                      Brian Bass of Friedman Brokerage Company -
                                           WI, LLC
  793                                      higi SH LLC
  802                                      Elizabeth Trainor LLC
  801                                      Boise Shopko, LLC, GFS Building, LLC and
                                           Foothill Shadows, LLC
  844, 851                                 Column Financial Inc. (with respect to four
                                           properties subject to Overleases as specified in
                                           Docket No. 1598)
  850                                      3M Company
  852                                      Shopkodell LLC
  861                                      St. Croix Trail, LLC
  870                                      Quincy 28 - 13, LLC
  995                                      SVK Capital, LLC
  996, 997                                 5 G’s Corporation
  1214                                     High SH LLC
  829, 1089                                Hanging Valley Investments, LLC
  855                                      Shopkocam LLC
  1006                                     Peterson Ventures LLC
  910                                      Capview Income & Value Fund IV, LP
  1066                                     CHL Neenah LLC
  1067                                     CHL Winona LLC
  1004                                     Ron’s Supermarket, Inc.
  927, 1378                                Kellogg Shopko Properties, LLC
  890                                      FIDC XXIII, LLC, FIDC XXX LLC, FIDC
                                           XXXVI, FIDC 50 LLC
  857                                      IREIT West Bend main, L.L.C.
  854, 858                                 Thompson Associates Corp.
  778                                      Richard Kelly and Colleen Kelly
  811                                      Realty Income Corporation
  816                                      Haile Tekle and Hiwot Tekle
  819                                      CGP Orofino, LLC
  833                                      Lund 144 Center, LLC and Wolf Building
                                           Partnership
  839                                      Theodore A. & Evangeline Lilotis, Trustees
                                           for the Theodore A. and Evangeline Laliotis
                                           2012 Revocable trust
  841                                      The Christensen Corporation
  842                                      L&S Properties of Webster, LLC
  843                                      L&S Properties of Redfield, LLC
  845                                      L&W Properties of Milbank, LLC
  846                                      Stettinger Enterprises, LTD
Case 19-80064-TLS   Doc 1656    Filed 07/03/19 Entered 07/03/19 08:31:18     Desc Main
                               Document     Page 9 of 9


  847                                      East Dakota Properties
  848                                      DSJ Acquisition, Inc. D/b/a/ Port Logistics
                                           Group
  849                                      R. Lewis & R. Lewis Brillion, Inc.
  755                                      R.A. Bogue Limited Liability Partnership,
                                           Richard L. Mau and Donna C. Mau
  794                                      Flintlock Capital, LLC
  795                                      Robin Manitowoc, LLC and Bobo Manitowoc,
                                           LLC
  796                                      Robin Menasha, LLC RMD Menasha, LLC
                                           E&A Menasha, LLC and Genna Menasha,
                                           LLC
  823                                      CGSK Tulia, LTD
  831                                      SFI Limited Partnership 100
  879                                      Menard, Inc.
  869                                      Woods Super Markets, Inc.
  889                                      Davidson Children’s Trust 1&2
  878, 880                                 Waste Connections, Inc.
  744                                      DSL Construction and Co-Trustee of the Don
                                           Levin Trust
  797                                      JMV Development, LLC
  803                                      Cole SH L’Anse MI, LLC
  807                                      Jubilee Family Investments, LLC
  808                                      Pelstar Kimball, LLC
  812                                      Vereit SH Cokato MN, LLC
  815                                      ARCP SH Broken Bow NE, LLC
  817                                      Vereit SH Webster City IA, LLC
  821                                      Vereit SH Cherokee IA, LLC
  824                                      Vereit SH Ballard UT, LLC
  827                                      Vereit SH Nephi UT, LLC
  828                                      ARCP SH Larned KS, LLC
  832                                      ARCP SH Valentine NE, LLC
  838                                      1st Avenue Self Storage, LLC
  864                                      The Patton Group
  876                                      Woods Super Markets, Inc.
  873                                      Haar Properties LLC
  875                                      Corvalis, WA, LLC
  883                                      Spectrum America Supply Chain Solutions,
                                           Inc.
  885                                      City of Clintonville, Wisconsin
  866                                      Salesforce.com, inc.
  783                                      The Hilsinger Company a/k/a Hilco Vision
  1373                                     Beaver Development LLC
  800                                      Brainstorm Products, LLC
  797                                      Robin Ellsworth, LLC
